Citation Nr: 0301693	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-08 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to restoration of a 10 percent rating for 
service-connected residuals of left groin strain, currently 
noncompensably rated.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel







INTRODUCTION

The veteran had active duty service from January 1983 to 
January 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision issued by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veteran Affairs (VA), that reduced the disability rating for 
the veteran's service- connected residuals of left groin 
strain (hereinafter left groin disability), from 10 percent 
to 0 percent disabling.

The veteran testified at a hearing before the undersigned 
member of the Board sitting at the RO in September 2002.  A 
copy of the transcript of that hearing is of record.


FINDINGS OF FACT

1. By rating decision of August 2001, the RO reduced the 
veteran's evaluation for residuals of left groin strain from 
10 percent, which had been in effect since February 1, 1999, 
to 0 percent, effective from November 1, 2001.

2. There has not been an improvement in the veteran's 
service-connected residuals of left groin strain.


CONCLUSION OF LAW

Restoration of the 10 percent evaluation for the veteran's 
service-connected residuals of left groin strain is 
warranted. 38 U.S.C.A. §§ 1155, 5107 (West 1991& Supp. 2002); 
38 C.F.R. §§ 3.344(c), 4.1, 4.2, 4.10, 4.71a, Diagnostic Code 
5399-5316 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in substance, that a reduction in the 
disability evaluation of his service-connected residuals of 
left groin strain was not warranted as his groin continues to 
be painful.

Duty to Assist and Notify

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The Board is satisfied that all relevant facts have been 
properly and developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  In this regard, the Board notes that by virtue of 
the June 2001 proposed rating reduction decision, the August 
2001 final rating reduction decision, and the March 2002 
statement of the case, the veteran has been advised of the 
laws and regulations governing the claim, and the basis for 
denial of the claim.  The veteran was notified of the VA's 
duty to assist and notify, and of what he could do to assist 
with his claim, and what evidence he needed to substantiate 
his claim; he was given notice of what evidence he needed to 
submit and what evidence VA would try to obtain.  A VA 
examination was scheduled in June 2001 for evaluation of his 
disability.  The veteran was afforded a hearing before the 
Board in September 2002, and he has been given ample 
opportunity to submit additional evidence and written 
argument.

The Board finds that the veteran has been provided with 
adequate notice of the evidence needed to successfully prove 
his claim and that there is no prejudice to him by appellate 
consideration of the claim at this time without another 
remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim as 
required by the VCAA or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
In light of the Board's restoration of the prior rating, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Factual Background

By rating decision of March 1999, service connection was 
granted for left groin disability, and the veteran was 
awarded a 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code (Code) 5399-5316, effective from February 1, 
1999.  

Based upon a June 2001 VA examination, the RO proposed a 
reduction to 0 percent in a June 2001 rating decision.  See 
38 C.F.R. § 3.105(e).  By final rating decision in August 
2001, the veteran's disability evaluation was reduced to 0 
percent, effective November 1, 2001, under Code 5399-5316.

The record reveals that the veteran underwent VA examination 
in January 1999.  He reported recurrent left groin pain from 
a golf stub injury a few years prior.  The injury was 
described as one in which a golfer misses the ball and hits 
the dirt and golf stub, which causes acute groin pain.  The 
examiner found no inguinal or umbilical hernias, but noted a 
diagnosis of residuals of 'golf stub' injury.

In June 2001 VA examination, the veteran reported a history 
of groin pain.  He stated that it becomes painful when he 
lifts anything heavy or coughs or sneezes.  The pain was 
reported as radiating down in to the inguinal region and the 
left upper thigh region.

On examination, the left groin was noted as essentially 
normal, with symptoms of pain radiating into the left groin 
region.  In the proposed rating reduction of June 2001, the 
RO found that the evidence did not support a finding of 
moderate left groin disability to warrant continuation of the 
10 percent rating under Code 5316, and reduced the rating to 
0 percent, effective from November 1, 2001.

The veteran submitted a notice of disagreement received in 
July 2001, in which he argued that the medical examination on 
which the reduction was based was inadequate.  He reported 
that during the course of this examination, he was told by 
the VA physician that he had a possible left hernia, and 
needed to careful of daily lifting or exercising activities.  
In his VA Form 9, substantive appeal, dated in May 2002, the 
veteran further argued that his groin strain injury continued 
to worsen.

The veteran also submitted a letter dated in August 2002, 
from a private physician, which indicated that the veteran 
was seen in June 2001, with complaints that he had suffered a 
left groin injury in service, and was still experiencing 
discomfort from the injury.  The examiner noted that prior 
findings showed an "open" external ring, and no presence of 
hernia, which were also the current findings.  The examiner 
stated that the veteran subjectively continues to feel a left 
groin discomfort, and needs to use proper lifting techniques 
in order to avoid the discomfort in this area.

The veteran testified before the undersigned member of the 
Board in September 2002, to the worsening of his groin 
discomfort.  He reported that the pain was not excruciating, 
but constant.  He stated that he has to be careful in lifting 
things.  He reiterated his assertions that the examination of 
his groin was inadequate.  He testified to feeling strain on 
lifting, after which he needed to sit down and rest for a 
minute.  He reported pain that lasted for days if he lifts 
something that causes strain.  He also testified to 
impairment on his job as a building inspector, in going up 
and down stairs, and crawling through crawl spaces.

Analysis

The Board is aware that 38 C.F.R. § 3.344(a) and (b), 
regarding stabilization of disability evaluations, do not 
apply in this case because the 10 percent evaluation was in 
effect for less than five years.  See Smith v. Brown, 5 Vet. 
App. 335 (1993); 38 C.F.R. § 3.344(c).  Those provisions 
require that examinations less full and complete than those 
in which the payments were authorized or continued will not 
be used as a basis of reduction.  As regards ratings which 
have been in effect less than 5 years, (as the 10 percent 
rating in this case) the provisions provide that 
"[r]eexaminations disclosing improvement . . . will warrant 
reduction in rating." 38 C.F.R. § 3.344(c).

In cases where 38 C.F.R. § 3.344(a) is inapplicable, the 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that consideration must be given to 38 C.F.R. § 
4.1 (requires each disability be viewed in relation to its 
history); 38 C.F.R. § 4.2 (requires examination reports to be 
interpreted in light of the whole recorded history and 
requires consideration of each disability from the point of 
view of the veteran working or seeking work); 38 C.F.R. § 
4.10 (requires determination of the ability of the affected 
part of the body to function under the ordinary conditions of 
daily life, including employment); and 38 C.F.R. § 4.13 
(requires the rating agency to assure itself, when any change 
in evaluation is to be made, that there has been an actual 
change in the condition, for better or worse, and not merely 
a difference in the thoroughness of the examination or in use 
of descriptive terms).  Faust v. West, 13 Vet. App. 342, 350 
(2000).
The Court further stated that it was VA's responsibility "in 
any rating-reduction case to ascertain, based upon review of 
the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations" and that "not only must it 
be determined that an improvement in a disability has 
actually occurred but also that that improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work." Smith v. 
Brown, 5 Vet. App. at 421.  The Court has also indicated that 
the VA does not err in considering nonmedical evidence in 
rating reduction cases. Faust, 13 Vet. App. at 350.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
Board is thus required to establish, by a preponderance of 
the evidence and in compliance with the aforementioned 
regulations, that the evidence weighs against the claim for 
restoration in order to uphold a rating reduction. Smith v. 
Brown, 5 Vet. App. at 421.  In this case, the Board finds 
that a preponderance of the evidence does not show that a 
rating reduction was warranted.

The veteran's disability is rated by analogy under Diagnostic 
Code 5399-5316.  Code 5316, Muscle Group XVI, rates the 
pelvic girdle group which affects flexion of the hip.  Under 
this code, a noncompensable rating is assigned for slight 
injury, a 10 percent rating for moderate injury, a 30 percent 
rating for moderately severe injury, and a 40 percent rating 
for severe injury.

The evidence demonstrates that the veteran's residuals of the 
left groin disability are manifested by subjective complaints 
of pain radiating to the left extremity, and some functional 
impairment in the performance of his employment as a building 
inspector.  There is reported constant pain in the left 
groin, with exacerbations and fatigue on occasion after 
lifting.  Although the VA examiner noted no objective 
findings in the groin, the veteran's subjective complaints 
were noted.  Further, the private physician noted subjective 
complaints of pain.  None of the examiners discounted the 
veteran's complaints.

The Board notes that the June 2001 VA examination as compared 
to the January 1999 VA examination shows no findings of 
improvement in the veteran's left groin disability.  Even if 
any differences between the two examinations should qualify 
as an "improvement," and none exist, such a finding cannot be 
supported when considered in conjunction with all the 
subjective medical evidence of record as required by 38 
C.F.R. § 4.1.  Thus the record fails to demonstrate 
persuasive evidence of improvement in the veteran's 
condition.  In addition, the veteran's September 2002 hearing 
testimony reveals that, in his opinion, his left groin 
disability had not improved.  He is competent to testify as 
regards his symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  The veteran reports continued pain, continued 
impairment in performing certain functions on the job such as 
climbing stairs and crawling, and the continued necessity of 
massaging the area, and exercising care in daily activities.

In view of the medical findings, and together with the 
veteran's current complaints which have remained essentially 
unchanged, the Board is of the opinion that the medical 
evidence of record does not demonstrate improvement and, 
therefore, is insufficient to justify a reduction of the 10 
percent disability rating for his service-connected left 
groin disability.  

Accordingly, restoration of a 10 percent disability rating is 
warranted, effective from November 1, 2001, the date of 
reduction.








ORDER

A claim for restoration of a 10 percent disability evaluation 
for residuals of left groin strain is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

